Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-19 are pending in the present application.


Claim Objections
Claims 12 and 14 are objected to because of the following informalities:  The preamble of claims 12 and 14 recite, “The method of claim 10”, however claim 10 is drawn to a DNA nano-tweezer.  For examination purposes, the Examiner will view the preambles of claims 12 and 14 as typographical errors where Applicants intended to recite, “The method of claim 11” for both claims 12 and 14.  Appropriate correction is required.

		
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-10, drawn to a DNA nano-tweezer comprising: a DNA hairpin with a single-stranded loop that comprises a first arm and a second arm; and a DNA trigger strand complementary to the single-stranded loop and comprising at least one photocaged residue with a protecting group, classifiable in class/subclasses, C12N 2310/122 and 531, for example.  
Group II. 	Claims 11-14, drawn to a method of inducing a conformational change in nanostructured DNA, the method comprising the step of exposing a DNA nano-tweezer comprising: a DNA hairpin with a single-stranded loop that comprises a first arm and a second arm; and a DNA trigger strand complementary to the single-stranded loop and comprising at least one photocaged residue with a protecting group to a pulse of light, whereby the DNA nano-tweezer undergoes a conformational change from a closed conformation to an open conformation, classifiable in class/subclass, C12N 15/111, for example.  
Group III.	Claims 15-19, drawn to a DNA nano-tweezer comprising: a DNA hairpin with a single-stranded loop, wherein the loop has at least two arms with a distance of between about 4 nm to about 18 nm between the distal tip of the at least two arms; and a DNA trigger strand complementary to the single-stranded loop and comprising at least one photocaged residue, wherein the DNA nano-tweezer is in a closed conformation until exposed to a pulse of light whereby the photocaged residue is released and the trigger strand is hybridized to the single-stranded loop forming an open conformation wherein the distance between the at least two arms is at least 18 nm, classifiable in class/subclass C12Q 2525/301, for example.

The inventions are distinct, each from the other, because of the following reasons:
Inventions III and II are related as product and processes of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the DNA nano-tweezer comprising: a DNA hairpin with a single-stranded loop, wherein the loop has at least two arms with a distance of between about 4 nm to about 18 nm between the distal tip of the at least two arms; and a DNA trigger strand complementary to the single-stranded loop and comprising at least one photocaged residue, wherein the DNA nano-tweezer is in a closed conformation until exposed to a pulse of light whereby the photocaged residue is released and the trigger strand is hybridized to the single-stranded loop forming an open conformation wherein the distance between the at least two arms is at least 18 nm of Group III can be used in a materially different process such as a method of regulating and studying gene expression using light activation, which is a materially different process than the method of inducing a conformational change in nanostructured DNA, the method comprising the step of exposing a DNA nano-tweezer comprising: a DNA hairpin with a single-stranded loop that comprises a first arm and a second arm; and a DNA trigger strand complementary to the single-stranded loop and comprising at least one photocaged residue with a protecting group to a pulse of light, whereby the DNA nano-tweezer undergoes a conformational change from a closed conformation to an open conformation of Group II.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Searching the inventions of Groups I and III together would impose a serious search burden.  Although the compositions of Groups I and III are related as they involve DNA nano-tweezers, they are patentably distinct from each other.  Although there are no provisions under the section for "Relationship of Inventions" in MPEP 806.05 for inventive groups that are directed to related compositions, restriction is deemed to be proper because these compositions appear to constitute patentably distinct inventions for the following reasons:  Independent searches of the prior art would be required that would constitute a serious burden on the Examiner because a search of the DNA nano-tweezer comprising: a DNA hairpin with a single-stranded loop that comprises a first arm and a second arm; and a DNA trigger strand complementary to the single-stranded loop and comprising at least one photocaged residue with a protecting group of Group I is not necessary coextensive with the DNA nano-tweezer comprising: a DNA hairpin with a single-stranded loop, wherein the loop has at least two arms with a distance of between about 4 nm to about 18 nm between the distal tip of the at least two arms; and a DNA trigger strand complementary to the single-stranded loop and comprising at least one photocaged residue, wherein the DNA nano-tweezer is in a closed conformation until exposed to a pulse of light whereby the photocaged residue is released and the trigger strand is hybridized to the single-stranded loop forming an open conformation wherein the distance between the at least two arms is at least 18 nm of Group III.  The DNA nano-tweezer of each Group is patentably distinct from the other and the DNA nano-tweezer of Group I would not encompass all of the art relevant to the DNA nano-tweezer of Group III.   
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.  Also, because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).


The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/TERRA C GIBBS/Primary Examiner, Art Unit 1635